DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
MOVING AND STILL IMAGE METHOD, DEVICE, AND RECORDING MEDIUM	



Allowable Subject Matter
Claims 1, 11, 16, 20-29, 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a moving and still image evaluation system.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards evaluating moving image by setting an evaluation value for a frame image having been shot at a time that is included in a same time range as a time range including a shooting time when at least one still image which is included in the plurality of still images was shot, to be lower than an evaluation value for a frame image having been shot at a time that is not included in the same time range.
The closest prior art, Takahashi et al. (US 2012/0008915) and Yoshida et al. (US 2014/0086496) show related systems.  Takahashi teaches to evaluate frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluates frame images included in the another portion of the moving image in accordance with the second image evaluation condition (see figure 4B, figure 11, figure 13, abstract, para. 0099, 0116-0117, where Takahashi discusses evaluates whether the video frames do not contain the reference image data (first image evaluation condition) or contain the reference image data (second image evaluation condition)).  Yoshida teaches to output, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value (see para. 0066, 0069, 0072-0073, 0143, where Yoshida discusses displaying video scenes that exceed a similarity threshold).
However, Takahashi and Yoshida fail to address: 

Claim 1
1. An image processing device comprising a processor, wherein the processor:
acquires a moving Image and a plurality of still Images which are shot individually separately from the moving image;
extracts characteristic information from the plurality of still images;
sets a first image evaluation condition for one portion of the moving image relating to the characteristic information to be lower than a second image evaluation condition for another portion of the moving image based on the characteristic information;
evaluates frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluates frame images included in the another portion of the moving image in accordance with the second image evaluation condition; and
outputs, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value, and
wherein the processor sets an evaluation value for a frame image having been shot at a time that is included in a same time range as a time range including a shooting time when at least one still image which is included in the plurality of still images was shot, to be lower than an evaluation value for a frame image having been shot at a time that is not included in the same time range.

Claim 11
11. An image processing device, comprising a processor, wherein the processor:
acquires a moving image and a plurality of still Images which are shot individually separately from the moving image;
extracts characteristic information from the plurality of still images;
sets a first image evaluation condition for one portion of the moving image relating to the characteristic information to be lower than a second image evaluation condition for another portion of the moving image based on the characteristic information;
evaluates frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluates frame images included in the another portion of the moving image in accordance with the second image evaluation condition; and
outputs, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value, and 
wherein the processor sets an evaluation value for a frame image having been shot at a same time as a shooting time when at least one still image that is included in the plurality of still images was shot, to be lower than an evaluation value for a frame image having been shot at a time that is not the shooting time, and is included in a time range including the shooting time.

Claim 16
16. An image processing method comprising:
acquiring a moving image and a plurality of still images which are shot individually separately from the moving image, with an image acquiring section;
extracting characteristic information from the plurality of still images, with a characteristic information extractor;
setting a first image evaluation condition for one portion of the moving image relating to the characteristic information to be lower than a second image evaluation condition for another portion of the moving image based on the characteristic information, with an image evaluation condition determiner;
evaluating frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluating frame images included in the another portion of the moving image in accordance with the second image evaluation condition, with a frame image evaluation section; and
outputting, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value, with a frame image output section, and
wherein the processor sets an evaluation value for a frame image having been shot at a time that is included in a same time range as a time range including a shooting time when at least one still image which is included in the plurality of still images was shot, to be lower than an evaluation value for a frame image having been shot at a time that is not included in the same time range.

Claim 35
35. An image processing method comprising:
acquiring a moving image and a plurality of still images which are shot individually separately from the moving image, with an image acquiring section;
extracting characteristic information from the plurality of still images, with a characteristic information extractor;
setting a first image evaluation condition for one portion of the moving image relating to the characteristic information to be lower than a second image evaluation condition for another portion of the moving image based on the characteristic information, with an image evaluation condition determiner;
evaluating frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluating frame images included in the another portion of the moving image in accordance with the second image evaluation condition, with a frame image evaluation section; and
outputting, of frame images included in the moving image, a frame image having an evaluation value not less than a first threshold value, with a frame image output section, and wherein the processor sets an evaluation value for a frame image having been shot at a same time as a shooting time when at least one still image that is included in the plurality of still images was shot, to be lower than an evaluation value for a frame image having been shot at a time that is not the shooting time, and is included in a time range including the shooting time.


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663